Citation Nr: 0111879	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-19 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active duty for training from July 27, 1964, 
to December 15, 1964, and active service from November 1990 
to June 1991.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision in which 
the RO denied service connection for asbestosis.


REMAND

Initially, the Board notes that there is no statute 
specifically dealing with asbestos and service connection for 
asbestos-related diseases, nor has the Secretary promulgated 
any specific regulations for those types of cases.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in the VA Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  
In addition, a recent opinion by VA's General Counsel 
discussed the provisions of M21-1 regarding asbestos claims 
and, in part, also concluded that medical nexus evidence is 
needed to establish a claim based on in-service asbestos 
exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, VA must analyze the veteran's claim 
of entitlement to service connection for asbestosis under the 
established administrative protocols using the following 
criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos- related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board 



should have specifically referenced the DVB Circular and 
discussed the RO's compliance with the Circular's claim-
development procedures).  With these claims, the RO must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum.  M21-1, Part 
VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The veteran's DD-214 shows that he was called to active duty 
in support of Operation Desert Shield/Storm from November 
1990 to June 1991 and served in Okinawa during that time.  
The veteran reported in a statement received in October 1999 
that he was exposed to asbestos during this period of service 
when he was exposed to air that was constantly contaminated 
with dust and particles from a Japanese construction company.  
He maintains that a chest x-ray in 1987 was normal, but a 
subsequent chest x-ray in 1997 after this incident in Okinawa 
which is the only exposure he had experienced since 1987, 
showed his asbestosis.

The veteran's service medical records are negative for 
clinical documentation of asbestosis.  There is an Asbestos 
Survey Questionnaire completed by the veteran which indicates 
that he was exposed to asbestos during his service.  No other 
information regarding asbestos exposure is provided.

A June 1987 chest x-ray from the Academy Imaging Center in 
Philadelphia, Pennsylvania, was reported to be normal without 
evidence of asbestos related pulmonary or pleural disease.



The veteran was seen by James V. Scutero, M.D., in November 
1997.  At that time, he reported a history of exposure to 
asbestos while working with the railroad in 1966 as a 
machinist on a wheel trueing machine.  He indicated that he 
did that work often from 1966 to 1991.  Pulmonary function 
tests were normal.  A chest x-ray showed increased markings 
at both bases consistent with pulmonary fibrosis with 
bilateral pleural plaquing along the lateral chest wall.  Dr. 
Scutero concluded that based on the veteran's history of 
exposure and chest x-ray, he had asbestosis.  The veteran did 
not relate any history of in-service asbestos exposure.

On VA examination in October 1999, the veteran reported a 
history of six months of active service during Operation 
Desert Storm.  He said that he had worked for 30 years as a 
machinist but had to quit because his asbestosis was making 
him take too much sick leave.  The veteran indicated that his 
initial exposure to asbestos might have occurred when he was 
stationed in Okinawa during the Gulf War.  He stated that 
there were some building which were being demolished that may 
have had some asbestos structures in them.  He said that he 
was never given any precautionary measures to decrease the 
possibility of inhaling the asbestos compounds.  His exercise 
tolerance had significantly decreased over the previous two 
years and he reported that he was not able to be as active as 
he had been in the past.  The diagnostic impression was 
asbestos disease of the lungs producing symptomatology that 
has rendered the veteran disabled for maintaining full time 
gainful employment.  The VA examiner indicated that the 
radiologist was going to submit an addendum to his report 
with specific information and pertinent information.  The 
claims folder does not contain the referenced addendum from 
the VA radiologist.  This must be obtained and associated 
with the claims folder.

In his September 2000 notice of disagreement, the veteran 
disputed the extent of his pre-service asbestos exposure 
related in the November 1997 records from Dr. Scutero.

At his VA examination, the veteran also indicated that he had 
applied for disability benefits from the Social Security 
Administration.  The Court has held that in such 


instances, and with regard to the issue before the Board on 
appeal, the medical records underlying the award of Social 
Security Disability benefits must be obtained and reviewed by 
VA.  Massors v. Derwinski, 2 Vet.App. 181 (1992); Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

Based on the facts of this case as set forth above, the Board 
finds that it is appropriate to inquire into the nature and 
extent of the veteran's asbestos exposure before, during and 
subsequent to his military service.  Central to the 
disposition of this case is a determination as to whether the 
veteran has an asbestos-related disease(s) and at what point 
he became sufficiently exposed to asbestos so as to 
eventually develop the asbestos-related disease(s).  As the 
Board cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Moreover, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, 
consistent with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand is 
warranted.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:
1.  The RO should obtain, to the extent 
possible, pre-and post-service 
occupational information to ascertain the 
nature and extent of the veteran's 
exposure to asbestos 
outside of his period of military 
service.  All records obtained should be 
placed in the claims folder.

2.  The RO should ask the veteran whether 
he has received any treatment for his 
asbestosis since October 1999, the date 
of the VA examination.  Based on his 
response, the RO should obtain a complete 
copy of all pertinent treatment records 
from the identified source(s), 


to include a copy of the addendum 
prepared by the radiologist that was 
referenced by the VA examiner in the 
October 1999 VA examination report.  All 
records should be associated with the 
claims folder.

3.  The RO should ascertain from the 
veteran whether he is currently in 
receipt of Social Security disability 
benefits and, if so, the RO should obtain 
a complete copy of the veteran's file 
with the Social Security Administration, 
including a copy the decision awarding 
disability benefits and a copy of all 
medical records associated with the 
veteran's application which supported the 
award of such disability benefits.

4.  The RO should also obtain a copy of 
the veteran's service personnel records 
to ascertain the nature and extent of the 
veteran's in-service asbestos exposure.  
All documents received should be 
associated with the claims folder.

5.  The RO should then afford the veteran 
a special VA pulmonary examination to 
ascertain whether there is a relationship 
between his claimed in-service asbestos 
exposure and any current pulmonary 
pathology.  All indicated testing should 
be conducted.  The claims folder must be 
made available to the examiner and 
reviewed prior to the examination.  Based 
on the examination and study of the case, 
the examiner should offer an opinion as 
to whether it is as likely as not that 
any current respiratory disorder is due 
to inhalation of asbestos materials the 
veteran encountered during 



service, or whether it is due to other 
causes such as pre or post-service 
exposure to asbestos in an occupational 
setting.  Complete rationale for all 
opinions expressed must be provided.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for asbestosis, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

8.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided with an appropriate SSOC and 
given the opportunity to respond within 
the applicable time frame before the 
case is returned to the Board for 
further review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


